NO. 07-04-0556-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   DECEMBER 17, 2004

                          ______________________________


      GARRY LISTER, NANCY LISTER AND DORETTA MOORE, APPELLANTS

                                             V.

                 LEE-SWOFFORD INVESTMENTS, L.L.P., APPELLEE


                        _________________________________

             FROM THE 31ST DISTRICT COURT OF ROBERTS COUNTY;

                NO. 1828; HONORABLE STEVEN R. EMMERT, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On November 24, 2004, the clerk of this Court received a copy of a notice of appeal

filed on behalf of appellants Garry Lister, Nancy Lister and Doretta Moore. By letter dated

November 30, 2004, the clerk notified appellants that the filing fee and docketing statement

had not been received, and that failure to pay the filing fee and file the docketing statement
within ten days from the date of the letter could result in dismissal of the appeal. Tex. R.

App. P. 32.1, 42.3(c); see Tex. R. App. P. 5.


       That date has passed and no response has been received. Accordingly, this appeal

is dismissed. Tex. R. App. P. 42.3(c).


                                                  James T. Campbell
                                                      Justice




                                            -2-